Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 1 September 2021.  Claims 1-2, 4-5, 8-12, 14-17, 19-20, 23-27, 29-32, 34-35, 38-42, 44 have been amended.  Claim 45 has been canceled.  Claim 46 is new.  Claims 1-44, 46 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 September 2021 has been entered.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 13 is objected to because Claim 13 depends from dependent Claim 8, but Claim 13 is separated from Claim 8 by dependent Claim 12 which depends from dependent Claim 11 and Claim 11 does not depend from Claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9, 10, 14, 15, 16, 17, 19, 24, 25, 29, 30, 31, 32, 34, 39, 40, 44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matthew Leacock et al. (US 2009/0288007 A1).

Claim 1. Matthew Leacock discloses a method for monitoring a collaboration system including 
at least one node in a network having an interactive workspace display, a "connection handle" is a pointer or identifier used to establish a network connection with a communicant, resource, or service on a network node, wherein a "network communication" can include any type of information (e.g., text, voice, audio, video, electronic mail message, data file, motion data stream, and data packet) that is transmitted or otherwise conveyed from one network node to another network node over a network connection (P. 0033), a "communicant interaction" is an action between a communicant and another network entity, which may include another communicant, a virtual area, or a network service (P. 0035) a "virtual environment" is a representation of a computer-managed space that includes at least one virtual area and supports realtime communications between communicants (P. 0041) It is clear that nodes representing communicants interact with other nodes in the virtual environment
configured for displaying views of a collaboration workspace, synchronous conferencing refers to communications in which communicants participate at the same time and encompasses all types of networked collaboration technologies (P. 0034), a "virtual area" (also referred to as an "area" or a "place") is a representation of a computer-managed space or scene (P. 0039) a "virtual environment" is a representation of a computer-managed space that includes at least one virtual area and supports realtime communications between communicants (P. 0041) A "zone" is a region of a virtual area that is associated with at least one switching rule or governance rule that specifies a connection or disconnection of one or more realtime data sources and one or more realtime data sinks subject to one or more conditions precedent (P. 0042) See also Figs. 4 and 5, The virtual environment is used by communicants to engage in synchronous conferencing
including graphical objects distributed at virtual coordinates in the collaboration workspace, the virtual area may include an "object" (also sometimes referred to as a "prop") representing any type of discrete element (P. 0046) and a graphical representation of a communicant, each of the prop and the graphical representation of the communicant described by spatial properties, wherein the spatial properties of the graphical representation of the communicant may be changed to move the communicant, for example, to be adjacent to a prop (P. 0053), the virtual area instance may correspond to an abstract (non-geometric) virtual space that is defined with respect to abstract coordinates (P. 0140) See also Figs. 4 and 5, The virtual area may correspond to an abstract virtual space defined by abstract coordinates and the spatial properties of the props and communicants are defined within this virtual coordinate space
on the interactive workspace display, the synchronous conferencing encompasses all types of networked collaboration technologies (P. 0034), in response to selection of a communicant-selectable table prop displayed in the virtual area, initiating a file share session between the communicants (P. 0053), and communicants may view the contents of a shared file by selecting the graphical representation of the shared file (P. 0065) communicants interact in a real-time chat session and can interact with props in the virtual area by selection with an input device such as a touch screen (P. 0079) See also Figs. 4 and 5, The communicants may interact with props in the virtual area, comprising 
receiving messages from the at least one node identifying events including a user interaction (i) with the interactive workspace display, a "connection handle" is a pointer or identifier used to establish a network connection with a communicant, resource, or service on a network node, wherein a "network communication" can include any type of information (e.g., text, voice, audio, video, electronic mail message, data file, motion data stream, and data packet) that is transmitted or otherwise conveyed from one network node to another network node over a network connection (P. 0033) when a communicant is transmitting text chat data to another network node, a hand graphic is present, and when a communicant is typing on the keyboard, the hand graphic is presented a flashing (P. 0062) a communicant may transmit an invitation displayed in a pop-up message to another communicant to join the user in a respective zone (P. 0092) Messages include messages between communicants as well as other types of network communications; and
(ii) mapped from local coordinates on the interactive workspace display to a graphical object, a "communicant interaction" is an action between a communicant and a virtual area (P. 0035) communicants using respective network nodes can communicate in realtime with each other, and the spatial visualization includes a graphical representation of each communicant in spatial relation to a graphical representation of a virtual area in respective positions in the visual space (P. 0051) a prop represents a respective communication channel for realtime communications between the communicants (P. 0053) communicants interact in a real-time with props in the virtual area by selection with an input device such as a touch screen (P. 0079) See Fig. 3A-3D, 4-6, 8-9, The virtual area includes both props and representations of communicants at specific positions through which a user (communicant) may interact and communicate, 
having virtual coordinates of a location within the collaboration workspace, mappings between the virtual area and collaborative groups identified by location (West Conference group, Lansing Aviation) are established in the virtual area (P. 0090-0092, Fig. 9) That is, not only are the communicants in the virtual area assigned locations, but the virtual area is clearly associated with a collaboration workspace identified by a location, either West Conference or Lansing Aviation; Paragraph 0037 of Applicant’s specification discloses “The collaboration workspace technology … can be used to conduct collaboration sessions … in which employees of an organization or other groups participate from one or more office locations or remote locations …, simultaneously and at different times, by interacting with a collaboration workspace in the same or different virtual locations”, therefore, as communicants and props are assigned positions, or locations, within the virtual area, the communicants are also associated with a virtual conference location (virtual coordinates), e.g. West Conference, even though the communicants may be remotely located from each other,
accumulating, a log of entries representing the events, a synchronous conferencing server (network infrastructure service environment) interfaces with a database to store and retrieve interaction records that describe the context of interactions between pairs of communicants (P. 0050, Fig. 1) a log of events captures the interactions of the communicants in the virtual area and the log of events is stored in a database (P. 0052) in interaction records (P. 0073) The log of events contains the interaction records which are stored in a database accessed by the synchronous conferencing server, 
including the user interaction (i) with the interactive workspace display, a "communicant interaction" is an action between a communicant and another network entity in the virtual area (P. 0035) a spatial visualization is displayed on the displays of the network nodes of two communicants (P. 0051) a prop represents a respective communication channel for realtime communications between the communicants (P. 0053) Each communicant on a respective network nodes can interact with the virtual area, including with other network entities and with props in the virtual area  and 
(ii) mapped from the local coordinates on the interactive workspace display to the graphical object having the virtual coordinates of the location within the collaboration workspace, communicants using respective network nodes can communicate in realtime with each other, and the spatial visualization includes a graphical representation of each communicant in spatial relation to a graphical representation of a virtual area in respective positions in the visual space (P. 0051) communicants interact in a real-time with props in the virtual area by selection with an input device such as a touch screen (P. 0079) mappings between the virtual area and collaborative groups identified by location (West Conference group, Lansing Aviation) are established in the virtual area (P. 0090-0092, Fig. 9) That is, not only are the communicants in the virtual area assigned locations, but the virtual area is clearly associated with a collaboration workspace identified by a location, either West Conference or Lansing Aviation
where an entry in the log of entries, which identifies an event of the representative events, comprises (i) data specifying the virtual coordinates of the location within the collaboration workspace to which the user interaction with the interactive workspace display is mapped, interaction records include contexts of interactions between communicants in the virtual area (P. 0073) wherein the context data describes the positions of the props in the virtual area from a preceding communications session (P. 0074), for each realtime interaction, the interaction platform tracks when it occurred, where it occurred, and what happened during the interaction (P. 0075) the interaction history records of the communicants in a virtual area are recorded in interaction history database and then used to construct the spatial visualization of the realtime communication session (P. 0102) The types of interactions are chat and audio and video interactions and file sharing and the stored interaction history is used to create the spatial visualization of the realtime communication session, 
(ii) data identifying a type of the user interaction, interaction records include contexts of interactions between communicants in the virtual area including references to files shared and data streams (e.g. text chat entries, audio and video data streams) shared or recorded in one or more prior communication sessions (P. 0073), 
(iii) the graphical object associated with the user interaction, the state of a communicant is indicated by a graphical representation (P. 0054) the (communication) states of the networked communicants are represented by visual cues; the visualizations in the virtual area include props that provide visual cues that reveal the states of various communication channels over which the communicants are configured to communicate (P. 0063) the graphical depiction of viewscreen is changed depending on whether or not an active application sharing session is occurring (P. 0064, Figs. 4 and 5) after a data file has been shared by the communicant, the state of the table changes from having a clear table surface to having a graphical representation of a data file on the table surface (P. 0065, Figs. 4 and 5) a visual association between respective ones of the event descriptions in the log and elements of the spatial visualization of the current realtime communication session is depicted on the display (P. 0070) The states of the communicants and the props are represented graphically and recorded in the event log and the visual associations of the events in the log are depicted on the display, and 
(iv) a time of the user interaction, an interaction record contains start and end times of the interactions (P. 0075), the application sharing event description has the timestamp associated with the event (P. 0115); 
assigning classifications to entries in the log according to the data identifying the type of the user interaction, a log of event descriptions that describe respective events involving interactions of the communicants in the virtual area is presented on the display in contextual association with elements of the spatial visualization of the current realtime communication session (P. 0052), an end state of a prior realtime communication session between the communicants is determined from data that is indexed by an identifier of the virtual area and that describes events that occurred during a prior communication session between the communicants (P. 0060), the application sharing event description has a description of the event class (Share) (P. 0115) Event descriptions determine the respective event classes; and 
displaying a graphical construct as a function of the classifications of the entries in the log of entries, the graphical depiction of viewscreen is changed depending on whether or not an active application sharing session is occurring (P. 0064, Figs. 4 and 5) after a data file has been shared by the communicant, the state of the table changes from having a clear table surface to having a graphical representation of a data file on the table surface (P. 0065, Figs. 4 and 5) a visual association between respective ones of the event descriptions in the log and elements of the spatial visualization of the current realtime communication session is depicted on the display; a respective label may be associated with each of one or more of the event descriptions, where the label has a respective visual appearance that matches a visual element of the graphical representation of the communicant involved in the event described by the event description (P. 0070) each of the communication states typically corresponds to a state of a respective communication channel (e.g., text chat, audio, video, application share, and file share channel) over which a respective one of the communicants is configured to communicate (P. 0074) The events are classified and labeled according to their descriptions and the visual representations of the events are displayed to match a visual element of the graphical representation of the communicant involved in the event described by the event description.

Claim 2. Matthew Leacock discloses the method of claim 1, and Matthew Leacock further discloses the classifications are assigned according to relative timing of the user interaction with interactions represented by other entries, an interaction record contains start and end times of the interactions (P. 0075), the application sharing event description has the timestamp associated with the event (P. 0115) performing a query on the relationship database and presenting the results on the interaction database records in a sorted order based on most recent interactions and frequency of contacts whom a communicant has met in which virtual areas, as well as sorts of who the communicant has met with regardless of virtual area and sorts of the virtual areas the communicant frequents most often, the sorting used to automate certain tasks, such as, permitting communicants who have visited a particular virtual area more than a threshold number of times to enter without knocking by default, or allowing communicants who were present in an area at a particular time to modify and delete files created by another communicant who was present in the same area at the same time (P. 0139) The heuristics clearly take into account the classification of the event or interaction and the timing of the event or interaction according to being sorted, or ranking, which is analogous to weighting the events and interactions according to classification and timing.

Claim 4. Matthew Leacock discloses the method of claim 1, and Matthew Leacock further discloses the method further including receiving metadata associating events in the log with interactive workspace displays at which user interactions identified in the events are detected, and further assigning classifications to the events according to the interactive workspace display, the platform retrieves context configuration data that includes a log of interactions that are associated with the virtual area (FIG. 7, block 82) that includes data that is extracted from the interaction records, which describe the contexts of interactions between communicants in the virtual area (P. 0073, Fig. 7), context data describing an end state of the preceding communications session in the virtual area, including the positions and states of the props in the virtual area and the spatial visualization that is generated includes a graphical representation of each of the communicants in spatial relation to a graphical representation of the virtual area (P. 0074) the platform stores context configuration data including a description of all props in the virtual area including the positions of the props and their respective states (e.g., associations between a prop and data files that were shared in the virtual area) (P. 0076) the application sharing event description has a description of the event class (Share), the label of the share target (Screen 1) (P. 0114, 0115) Since the context data includes event data and display data for a virtual area for a prior session, the event and display data must have been classified for that virtual area; furthermore, since an event class is assigned to a user’s interaction with a display object (screen 1), the record assigns classifications to events according to the interactive workspace.

Claim 9. Matthew Leacock discloses the method of claim 1, and Matthew Leacock further discloses the graphical construct represents the log of entries for an organization according to the time of the user interaction and the classifications of the events, the log of event descriptions include: text of a chat conversation between the communicants in the virtual area; a description of a data file shared by a communicant in the virtual area; and a description of an application shared by a communicant in the virtual area; a label is associated with each of the event descriptions, and has a visual appearance that matches a visual element of the graphical representation of the communicant involved in the event (P. 0052) stored records describe the context of interactions between communicants in the virtual area, and include an identifier for each of the communicants, an identifier for the place of interaction (e.g., a virtual area instance), start and end times of the interaction, a list of all files and other data streams that are shared or recorded during the interaction, objects that are activated/deactivated, and the files that were shared (P. 0075) the chat log area associated with a virtual space displays a log of current and optionally prior events that are associated with the West Conference space (P. 0081) When the virtual area is recreated from a historical log of events, the events are presented with visual cues that indicate the state of the event/communicant which includes the type and time of the event.

Claim 10. Matthew Leacock discloses the method of claim 1, and Matthew Leacock further discloses the graphical construct represents the log of entries for a team according to the time of the user interaction and the classifications of the events, the log of event descriptions include: text of a chat conversation between the communicants in the virtual area; a description of a data file shared by a communicant in the virtual area; and a description of an application shared by a communicant in the virtual area; a label is associated with each of the event descriptions, and has a visual appearance that matches a visual element of the graphical representation of the communicant involved in the event (P. 0052) stored records describe the context of interactions between communicants in the virtual area, and include an identifier for each of the communicants, an identifier for the place of interaction (e.g., a virtual area instance), start and end times of the interaction, a list of all files and other data streams that are shared or recorded during the interaction, objects that are activated/deactivated, and the files that were shared (P. 0075) the chat log area associated with a virtual space displays a log of current and optionally prior events that are associated with the West Conference space (P. 0081) wherein events include a timestamp of the time when the even was initiated (P. 0085) Communicants are displayed in respective virtual areas according to identified groups, i.e. “West Conference” and “Lansing Aviation” (P. 0090) When the virtual area is recreated from a historical log of events, the events are presented with visual cues that indicate the state of the event/communicant which includes the type and time of the event and the group associated with each communicant is displayed.

Claim 14. Matthew Leacock discloses the method of claim 1, and Matthew Leacock further discloses the messages are received according to a message protocol identifying events for interactions detected on a part of the collaboration workspace being rendered on the interactive workspace display, for addition to the log of entries; and parsing the messages according to the message protocol to produce entries for the log of entries, the log of event descriptions include: text of a chat conversation between the communicants in the virtual area (P. 0052) the spatial metaphor visualizations may be applied to any type of instant messaging platform such as AOL Instant Messenger, MSN Messenger, Yahoo! Messenger, Google Talk, and Skype (P. 0078) and displays a chat history including a list of entries typed remotely by two or more networked communicants with an indication of which user made a particular entry and at what time relative to other communicant's entries (P. 0086) queries on the relationship database may be combined with queries on contact history data generated for interactions with contacts using a communication system (e.g., Skype, Facebook, and Flickr) that is outside the domain of the network infrastructure service environment (P. 0139).

Claim 15. Matthew Leacock discloses the method of claim 14, and Matthew Leacock further discloses the message protocol comprises message formats carrying parameters for an application program interface (API), the API including parameters and procedures to render parts of the collaboration workspace on interactive workspace displays, the spatial metaphor visualizations may be applied to any type of instant messaging platform such as AOL Instant Messenger, MSN Messenger, Yahoo! Messenger, Google Talk, and Skype (P. 0078) and displays a chat history including a list of entries typed remotely by two or more networked communicants with an indication of which user made a particular entry and at what time relative to other communicant's entries (P. 0086).

Claim(s) 16, 17, 19, 24-25, 29, 30 is/are directed to system (comprising: a network node, including memory) claim(s) similar to the method claim(s) of Claim(s) 1, 2, 4, 9-10, 14, 15 and is/are rejected with the same rationale.

Claim(s) 31, 32, 34, 39-40, 44 is/are directed to product (comprising: non-transitory computer readable memory; and a machine readable data structure stored in the memory) claim(s) similar to the method claim(s) of Claim(s) 1, 2, 4, 9-10, 14 and is/are rejected with the same rationale.

Claim 45: Canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 5, 6, 7, 8, 18, 20, 21, 22, 23, 33, 35, 36, 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Leacock et al. (US 2009/0288007 A1) in view of Van Wie et al. (US 2010/0142542 A1).

Claim 3. Matthew Leacock discloses the method of claim 1, but Matthew Leacock does not disclose the classifications include a plurality of categories, including create events, curate events, review events, present events, and administration events, as disclosed in the claims.  However, Matthew Leacock discloses a user may share (present) a document (P. 006).  In the same field of invention, Van Wie discloses a user may share a document (P. 0083) identifying files created by a user and the user (P. 0084) wherein the user may be a curator (P. 0088) users may manipulate, view (review) and modify documents and users may share and discuss information in a virtual area (P. 0095) an administrator may add, modify or delete a connect rule (P. 0118).  Therefore, considering the teachings of Matthew Leacock and Van Wie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the classifications include a plurality of categories, including create events, curate events, review events, present events, and administration events with the teachings of Matthew Leacock.  One would have been motivated to combine the classifications include a plurality of categories, including create events, curate events, review events, present events, and administration events with the teachings of Matthew Leacock so as to accommodate a more comprehensive set of user events in the context of collaborative conferencing to allow Matthew Leacock to be more flexible to meet the needs of a plurality of users.

Claim 5. Matthew Leacock and Van Wie disclose the method of claim 3, and Matthew Leacock further discloses method further including receiving metadata associating events in the log with users of interactive workspace displays associated with user interactions and further assigning classification to the events according to users of the interactive workspace displays, the platform retrieves context configuration data that includes a log of interactions that are associated with the virtual area (FIG. 7, block 82) that includes data that is extracted from the interaction records, which describe the contexts of interactions between communicants in the virtual area (P. 0073, Fig. 7), context data describing an end state of the preceding communications session in the virtual area, including the positions and states of the props in the virtual area and the spatial visualization that is generated includes a graphical representation of each of the communicants in spatial relation to a graphical representation of the virtual area (P. 0074) the platform stores context configuration data including a description of all props in the virtual area including the positions of the props and their respective states (e.g., associations between a prop and data files that were shared in the virtual area) (P. 0076) the application sharing event description has a description of the event class (Share), the identity of the sharer (Dave) (P. 0114, 0115) Since the context data includes event data, data about communicants and display data for a virtual area for a prior session, the event, communicant and display data must have been classified for that virtual area; furthermore, since an event class is assigned to a user’s interaction, the record assigns classifications to events according to users of the interactive workspace.

Claim 6. Matthew Leacock and Van Wie disclose the method of claim 5, but Matthew Leacock does not disclose the metadata associating events in the log with users comprises scheduling information linking the interactive workspace displays and the users, as disclosed in the claims.  However, Matthew Leacock further discloses identifying the date (and time) associated with an event (Ps. 0085, 0115).  In the same field of invention, Van Wie discloses the personal information manager software application includes an electronic mail task, a calendar task, and contact management task and each of these tasks is defined as a separate section and is associated with a respective connection object; the section corresponding to the electronic mail task, for example, may be associated with a connection object that specifies that when reading an electronic message sent to or sent from any of the contacts in a designated work group, the PRT framework should connect to a specified virtual area associated with the work group and export presence information to ones the contacts in the work group who are not currently in the virtual area (P. 0249) That is, a calendar application would be associated with a specific connection object and a specific virtual area and when calendar events occur, a connection is made to a specific virtual area.  Therefore, considering the teachings of Matthew Leacock and Van Wie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the metadata associating events in the log with users comprises scheduling information linking the interactive workspace displays and the users with the teachings of Matthew Leacock and Van Wie.  One would have been motivated to combine the metadata associating events in the log with users comprises scheduling information linking the interactive workspace displays and the users with the teachings of Matthew Leacock and Van Wie so as to accommodate a more comprehensive set of user events in the context of collaborative conferencing to allow Matthew Leacock to be more flexible to meet the needs of a plurality of users.

Claim 7. Matthew Leacock and Van Wie disclose the method of claim 5, and Matthew Leacock further discloses the metadata associating events in the log with users comprises conferencing information linked to the interactive workspace display and the users, synchronous conferencing refers to communications in which communicants participate at the same time and encompasses all types of networked collaboration technologies (P. 0034), a "virtual area" (also referred to as an "area" or a "place") is a representation of a computer-managed space or scene (P. 0039) where the virtual area is for conferencing (P. 0079) Since the event and interaction logs are related to conferencing, then the log information comprises conferencing information.

Claim 8. Matthew Leacock and Van Wie disclose the method of claim 5, and Matthew Leacock further discloses the metadata associating events in the log with users comprises a number of users participating in the collaboration workspace at the time of the user interactions, retrieve a log of interactions between communicants associated with the virtual area (P. 0073), generates a visualization of the current realtime communication session in the virtual area in association with the historical log, the spatial visualization that is generated includes a graphical representation of each of the communicants in spatial relation to a graphical representation of the virtual area (P. 0074) The visual representation of the virtual area is created from the historical log of interactions between communicants and includes a graphical representation of each of the communicants in spatial relation to a graphical representation of the virtual area.

Claim(s) 18, 20, 21, 22, 23 is/are directed to system (comprising: a network node, including memory) claim(s) similar to the method claim(s) of Claim(s) 3, 5, 6, 7, 8 and is/are rejected with the same rationale.

Claim(s) 33, 35, 36, 37, 38 is/are directed to product (comprising: non-transitory computer readable memory; and a machine readable data structure stored in the memory) claim(s) similar to the method claim(s) of Claim(s) 3, 5, 6, 7, 8 and is/are rejected with the same rationale.

Claim(s) 11, 12, 26, 27, 41, 42, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Leacock et al. (US 2009/0288007 A1) in view of Vikramaratne (US 2019/0108271 A1).

Claim 11. Matthew Leacock discloses the method of claim 1, but Matthew Leacock does not disclose determining a category score using a weighted combination of classifications of events according to the time of the user interaction, as disclosed in the claims.  However, Matthew Leacock discloses performing a query on the relationship database and presenting the results on the interaction database records in a sorted order based on most recent interactions and frequency of contacts whom a communicant has met in which virtual areas, as well as sorts of who the communicant has met with regardless of virtual area and sorts of the virtual areas the communicant frequents most often, the sorting used to automate certain tasks, such as, permitting communicants who have visited a particular virtual area more than a threshold number of times to enter without knocking by default, or allowing communicants who were present in an area at a particular time to modify and delete files created by another communicant who was present in the same area at the same time (P. 0139) The heuristics clearly take into account the classification of the event or interaction and the timing of the event or interaction according to being sorted, or ranking, which is analogous to weighting the events and interactions according to classification and timing.  In the same field of invention, Vikramaratne discloses interaction events include, for example, authoring, editing, viewing, sharing, commenting (P. 0002) a system for summarizing collaboration activities from streams of collaboration events (P. 0022) by generating a plurality of scored candidate summary pages comprising summaries in the form of grouped interaction events and presenting a higher scoring summary page to a use (P. 0023) from a set of event records that correspond to interaction events of users with a collaboration system, the (relevance) score is generated from attributes of interaction events based at least in part on one or more observations or interim results such as interaction event scores or weightings and/or summary page attributes (P. 0024) the interaction events might be grouped based at least in part on certain event attributes (e.g., user identifier, content object identifier, timestamp, etc.) corresponding to the interaction events (P. 0030) wherein interaction events may include viewing a document, editing a document (P. 0034), updating a document, working on a document, opening a folder (P. 0035), the set of collected interaction events may be constrained by a certain time period (P. 0038) the calculated (e)scores are stored in an event group data structure and are represented by numeric values (P. 0059, Fig. 5, ref. 524) heuristic scores correspond to the sum of the event scores of the underlying interaction events of the groups as depicted in the selected interaction event group data, heuristic scores for each candidate summary page are summed to produce the summary page heuristic scores (P. 0068) wherein the event scores are numeric scores (P. 0084) In Vikramaratne, interaction events are classified and groups of interaction events are grouped and numerically scored according to attributes, wherein the interaction events may occur over a time period and the event attribute associated with the event timestamp may be taken into account when calculating the event and group scores.  Therefore, considering the teachings of Matthew Leacock and Vikramaratne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining a category score using a weighted combination of classifications of events according to the time of the user interaction with the teachings of Matthew Leacock.  One would have been motivated to combine determining a category score using a weighted combination of classifications of events according to the time of the user interaction with the teachings of Matthew Leacock in order to provide a measure of the relevance of an event or activity so that a user may be notified of activities that are most pertinent to the user (Vikramaratne: P. 0003).

Claim 12. Matthew Leacock and Vikramaratne disclose the method of claim 11, but Matthew Leacock does not disclose determining a collaboration score using a weighted combination of classifications of events according to the time of the user interaction, as disclosed in the claims.  However, Matthew Leacock discloses performing a query on the relationship database and presenting the results on the interaction database records in a sorted order based on most recent interactions and frequency of contacts whom a communicant has met in which virtual areas, as well as sorts of who the communicant has met with regardless of virtual area and sorts of the virtual areas the communicant frequents most often, the sorting used to automate certain tasks, such as, permitting communicants who have visited a particular virtual area more than a threshold number of times to enter without knocking by default, or allowing communicants who were present in an area at a particular time to modify and delete files created by another communicant who was present in the same area at the same time (P. 0139) The heuristics clearly take into account the classification of the event or interaction, the timing of the event or interaction and with whom the communicant interacted according to being sorted, or ranking, which is analogous to weighting the events and interactions according to classification, timing and with whom the communicant interacted.  Vikramaratne discloses the interaction events might be grouped based at least in part on certain event attributes (e.g., user identifier, content object identifier, timestamp, etc.) corresponding to the interaction events (P. 0030) the set of collected interaction events may be constrained by a certain time period (P. 0038) In Vikramaratne, interaction events are classified and groups of interaction events are grouped and scored according to attributes, wherein the interaction events may occur over a time period and the event attribute associated with the event timestamp may be taken into account when calculating the event and group scores.  Therefore, considering the teachings of Matthew Leacock and Vikramaratne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining a collaboration score using a weighted combination of classifications of events according to the time of the user interaction with the teachings of Matthew Leacock and Vikramaratne.  One would have been motivated to combine determining a collaboration score using a weighted combination of classifications of events according to the time of the user interaction with the teachings of Matthew Leacock and Vikramaratne in order to provide a measure of the relevance of an event or activity so that a user may be notified of activities that are most pertinent to the user (Vikramaratne: P. 0003).

Claim(s) 26, 27 is/are directed to system (comprising: a network node, including memory) claim(s) similar to the method claim(s) of Claim(s) 11, 12 and is/are rejected with the same rationale.

Claim(s) 41, 42 is/are directed to product (comprising: non-transitory computer readable memory; and a machine readable data structure stored in the memory) claim(s) similar to the method claim(s) of Claim(s) 11, 12 and is/are rejected with the same rationale.

Claim 46. Matthew Leacock discloses the method of claim 1, but Matthew Leacock does not disclose all of the limitations of Claim 46.  However Matthew Leacock discloses  further comprising: associating each classified entry in the log with a particular category of a plurality of categories, wherein each particular category, of the plurality of categories, corresponds to the type of the user interaction of the event, the interaction data base may be queried and the results presented in a sorted order identifying interactions by: most frequent based on virtual area; most recent based on virtual area; and assign a communicant certain capabilities based on the sorted types of interactions, e.g. allowing communicants who were present in an area at a particular time to modify and delete files created by another communicant who was present in the same area at the same time (P. 0139).  

In the same field of invention, Vikramaratne discloses: for a set of interaction events (authoring, editing, viewing, sharing, commenting) (P. 0002) interaction events are grouped and scored and presented in the form of interaction group summary pages to a user (P. 0023) from a set of event records for interaction events in a collaboration system, the (relevance) score is generated from weighted attributes of interaction events (P. 0024) the set of collected interaction events may be constrained by a certain time period (P. 0038) and heuristic scores are generated for each summary page (P. 0068) (determining a score for each particular category associated with the classified entries, the score for each particular category being determined for user interactions occurring within a predetermined period of time and the score for each particular category being determined, on a per category basis, in dependence upon a number of occurrences of user interactions having a type that corresponds to the particular category), (Matthew Leacock discloses sorting by most frequent interactions based on virtual area, P. 0139). 

Matthew Leacock discloses displaying a sorted list of interactions by type (P. 0139) and Vikramaratne discloses the interaction events summary pages are grouped and scored (P. 0023) and heuristic scores are generated for each summary page (P. 0068) and presented to the user  (wherein the displaying of the graphical construct includes simultaneously displaying a graphical representation of the score for at least two particular categories in association with the predetermined period of time, such the a score history for the at least two particular categories is provided in the graphical construct).

Therefore, considering the teachings of Matthew Leacock and Vikramaratne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining a score for each particular category associated with the classified entries, the score for each particular category being determined for user interactions occurring within a predetermined period of time and the score for each particular category being determined, on a per category basis, in dependence upon a number of occurrences of user interactions having a type that corresponds to the particular category; wherein the displaying of the graphical construct includes simultaneously displaying a graphical representation of the score for at least two particular categories in association with the predetermined period of time, such the a score history for the at least two particular categories is provided in the graphical construct with the teachings of Matthew Leacock using the motivation to provide a measure of the relevance of an event or activity so that a user may be notified of activities that are most pertinent to the user (Vikramaratne: P. 0003).

Claim(s) 13, 28, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Leacock et al. (US 2009/0288007 A1) in view of Van Wie et al. (US 2010/0142542 A1) and further in view of Kidron et al. (US 2016/0189112 A1).

Claim 13. Matthew Leacock and Van Wie disclose the method of claim 8, but Matthew Leacock does not disclose assigning weights to the categories using the number of users participating in a collaboration workspace, as disclosed in the claims.  However, in the same field of invention, Kidron discloses a priority rule may assign the priority level of a meeting according to a number of participants for the meeting (P. 0032).  Therefore, considering the teachings of Matthew Leacock, Van Wie and Kidron, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine assigning weights to the categories using the number of users participating in a collaboration workspace with the teachings of Matthew Leacock and Van Wie.  One would have been motivated to combine assigning weights to the categories using the number of users participating in a collaboration workspace with the teachings of Matthew Leacock and Van Wie in order to provide a metric for a user to prioritize conferences so the user may more effectively organize the most relevant or important conferences.

Claim 28.  Matthew Leacock and Van Wie disclose the system of claim 23, but Matthew Leacock does not disclose the network node further includes logic to assign weights to the categories using the number of users participating in a collaboration workspace, as disclosed in the claims.  However, in the same field of invention, Kidron discloses a priority rule may assign the priority level of a meeting according to a number of participants for the meeting (P. 0032).  Therefore, considering the teachings of Matthew Leacock, Van Wie and Kidron, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the network node further includes logic to assign weights to the categories using the number of users participating in a collaboration workspace with the teachings of Matthew Leacock and Van Wie.  One would have been motivated to combine the network node further includes logic to assign weights to the categories using the number of users participating in a collaboration workspace with the teachings of Matthew Leacock and Van Wie in order to provide a metric for a user to prioritize conferences so the user may more effectively organize the most relevant or important conferences.

Claim(s) 43 is/are directed to product (comprising: non-transitory computer readable memory; and a machine readable data structure stored in the memory) claim(s) similar to the system claim(s) of Claim(s) 28 and is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 1 September 2021 have been fully considered but they are not persuasive.
The applicant argues:
MPEP 608.01(n)(IV) specifically states “During prosecution, the order of the claims may change and be in conflict with the requirement that dependent claims refer to a preceding claim” (see underlined portion of the MPEP 608.01(n)(IV) provided below).
During prosecution, the order of claims may change and be in conflict with the requirement that dependent claims refer to a preceding claim. Accordingly, the numbering of dependent claims and the numbers of preceding claims referred to in dependent claims should be carefully checked when claims are renumbered upon allowance.

Accordingly, claim 13 cannot be objected to for being amended to dependent from claim 8, as opposed to claim 12. Furthermore, claim 28 cannot be objected to for being amended to depend from claim 23, as opposed to claim 27 and claim 43 cannot be objected to for being amended to depend from claim 38, as opposed to claim 42.

The examiner respectfully disagrees.  MPEP 608.01(n) Dependent Claims [R-10.2019] IV CLAIM FORM AND ARRANGEMENT states:
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.

A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18.

During prosecution, the order of claims may change and be in conflict with the requirement that dependent claims refer to a preceding claim. Accordingly, the numbering of dependent claims and the numbers of preceding claims referred to in dependent claims should be carefully checked when claims are renumbered upon allowance

The restrictions directed to a series of singular dependent claims are clearly stated and there is no provision for violating these restrictions during prosecution prior to allowance.  The MPEP directs the examiner to advise the applicant when the form of the claims does not meet these restrictions.  The requirement that the numbering of dependent claims and the numbers of preceding claims referred to in dependent claims should be carefully checked when claims are renumbered upon allowance does not indicate that it is not necessary for, or the examiner is prohibited from, advising the applicant when the restrictions applied to a series of singular dependent claims are not met.  Therefore, the objection to Claims 13 is maintained.

The amendments to independent Claims 1, 16 and 31 are primarily directed to identifying events including user interaction events with the interactive workspace display and mapping local coordinates on the interactive workspace display to a graphical objective having virtual coordinates of a location within the collaboration workspace.  
Matthew Leacock discloses a virtual collaboration system for a plurality of communicants at different networked nodes.   A virtual area or virtual environment is provided to a user wherein graphical representations of communicants and props (tables, projector screens, hard copies of reports) are positioned within the virtual area.  The interactions and communications between communicants is logged and a history of the interactions and communications may be retrieved to set up a collaboration session.  Collaboration sessions may be associated with certain location contexts, for example collaboration sessions may be associated with a “West Conference” or for “Lansing Aviation”.  Matthew Leacock clearly shows a mapping between the graphical representations in the virtual area and a collaboration area.  For example, Figure 9 shows a virtual area for the West conference and then a collaboration area including the West Conference and the Lansing Aviation conference.  Paragraph 0037 of Applicant’s specification discloses “The collaboration workspace technology … can be used to conduct collaboration sessions … in which employees of an organization or other groups participate from one or more office locations or remote locations …, simultaneously and at different times, by interacting with a collaboration workspace in the same or different virtual locations”.  Therefore, as communicants and props are assigned positions, or locations, within the virtual area, the communicants are also associated with a virtual conference location (virtual coordinates), e.g. West Conference, even though the communicants may be remotely located from each other.

New Claim 46 has been rejected in view of Vikramaratne and is explained in detail in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        5/20/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177